SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [X]Definitive Additional Materials [] Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 THE ROYCE FUND (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. []Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: []Fee paid previously with preliminary materials. []Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date filed: April 30, 2012 Dear Royce Select Fund I Shareholder, Truth be told, I hate to take the time to vote mutual fund proxies too!But they are a necessary evil. I am writing to encourage you to vote now on the proposal on the enclosed proxy ballot for the Special Meeting of Shareholders currently scheduled to be held on May 10, 2012. We have had to adjourn the shareholder meeting twice because of a failure to get a quorum and we are unable to adjourn the meeting beyond May 14, 2012. You may vote online, by phone or by mail. The details are on the enclosed voting instruction form and voting will only take a minute. The proposal in question would eliminate the Fund’s fundamental investment restriction that limits its investment in foreign issuers to no more than 10% of its assets and establish a non-fundamental investment restriction limiting these investments to no more than 15% of its net assets. Again, I am asking you to vote now on this important proposal. Thanks for your ongoing support of our work. Sincerely, /s/ Chuck Royce Chuck Royce
